   Case 3:20-cv-03158-C Document 6 Filed 11/23/20                    Page 1 of 1 PageID 70



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION


LOUIS BRACKEN,                                    )
                                                  )
                      Ptaintifl                   )
                                                  )
                                                  )
                                                  )
BBVA,                                             )
                                                  )
                      Defendant.                  )   Civil Action No. 3:20-CV-3158-C


                                              ORDER

        On this day, the Court considered   Plaintiff s Notice of Voluntary Dismissal without

Prejudice, filed November 18,2020, pursuant to Federal Rule of Civil Procedure a1(aX1X,qXi).

        IT IS THEREFORE ORDERED that all claims               asserted in the above-styled and

-numbered civil action are hereby DISMISSED WITHOUT PREJUDICE. Any and all

pending Motions are DENIED Aq MOOT.
                                  "b
        SO ORDERED      this .,?,1 day of November,2020.




                                                          C         GS
                                                      R           D STA           TRICT JUDGE


                                                                          (
